DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Page 7 of the instant specification teaches “The aqueous coating composition that is applied to the substrate is a dispersion of the water insoluble α -(1,3[Wingdings font/0xE0]glucan) polymer in water. When applied to at least a portion of the substrate and the applied layer is dried, the layer of coating composition comprises an average pore size volume in the range of from 0.1 to 0.50 milliliters/gram (ml/g), as measured by mercury porosimetry. In other embodiments, the average pore size volume can be in the range of from 0.12 to 0.45 or 0.14 to 0.40 ml/g. In contrast, a water soluble polysaccharide composition, when applied to a substrate, forms a continuous layer that does not have pores or voids on the same scale as the water insoluble α -(1,3[Wingdings font/0xE0]glucan) polymer. 
Examiner interprets that if a α -(1,3[Wingdings font/0xE0]glucan) polymer is insoluble, the average pore size volume would inherently be in the range of from 0.1 to 0.50 milliliters/gram. 

Further, regarding claim 36, claim 36 is to an aqueous coating composition and not to a composition layer. This claim is not required to have the average pore volume of claim 20, and would not have such since claim 36 is to the aqueous composition and claim 20 is to solid layer. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 claims “wherein said applying step is performed before or during a printing operation”. 
It is unclear if the step of a printing operation is part of the method claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-24, 31-36, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al (US20160326268).
Cormier, abstract, teaches films composed of nanoparticles composed of water insoluble glucans. 

Cormier, paragraph 34 of the PGPUB, teaches the method seems to be applicable to a range of water-insoluble glucans that maintain a particular composition of α-(1[Wingdings font/0xE0]3)-linked and α-(1[Wingdings font/0xE0]6)-linked D-glucose units. In our studies, it was determined that nanoparticles were synthesized from glucans whose α-(1[Wingdings font/0xE0]3)-/α-(1[Wingdings font/0xE0]6)-linkage ratio was between about 0.2 and about 6 (e.g., 0.2-6).  
A α-(1[Wingdings font/0xE0]3)-/α-(1[Wingdings font/0xE0]6)-linkage ratio of about 6 equates to about 86% α-(1[Wingdings font/0xE0]3) linkages to about 14% α-(1[Wingdings font/0xE0]6)-linkages. 
PTFE or silicone as taught by Cormier reads on a substrate as claimed in claim 20. 
The substrate comprising a layer of a coating composition comprising water insoluble glucans as taught by Cormier is the same composition as claimed in claim 20 and therefore it would be expected that the layer of the coating composition as taught by Cormier would have an average pore volume in the range of .1 to .5 milliliters/gram as claimed in claim 20. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 



Regarding claim 24, the substrate comprising a layer of a coating composition comprising water insoluble glucans as taught by Cormier is the same composition as claimed in claim 20 and therefore it would be expected that the layer of the coating composition as taught by Cormier would have an average pore volume in the range of .12 to .45 milliliters/gram as claimed in claim 24.

Regarding claim 30 and 31, Cormier, paragraph 26 of the PGPUB, teaches synthesis of surfactant stabilized nanoparticles wherein the surfactant can be polyvinyl alcohol. 
Polyvinyl alcohol as taught by Cormier is the same compound as claimed in claims 30 and 31 and therefore it would be expected that the polyvinyl alcohol as taught by Cormier can act as a binder. 

Regarding claims 32-34, Cormier, paragraph 33 of the PGPUB, teaches the concentration of dispersed glucan used was limited only by what was passable through the homogenizer, which in our case was roughly 5% solid content by weight. 

Regarding claim 35, Cormier teaches a coating composition free of starch or hydroxyl alkyl starch. 


Homogenized water insoluble glucan as taught by Cormier reads on an aqueous coating composition as claimed in claim 36. 

Regarding claim 38, Cormier, abstract, teaches films composed of nanoparticles composed of water insoluble glucans. 
Cormier, paragraph 27 of the PGPUB, teaches the nanoparticles suspension prepared by homogenization was poured into a non-stick container (PTFE or silicone) and allowed to air dry in a dust free environment.
Cormier, paragraph 34 of the PGPUB, teaches the method seems to be applicable to a range of water-insoluble glucans that maintain a particular composition of α-(1[Wingdings font/0xE0]3)-linked and α-(1[Wingdings font/0xE0]6)-linked D-glucose units. In our studies, it was determined that nanoparticles were synthesized from glucans whose α-(1[Wingdings font/0xE0]3)-/α-(1[Wingdings font/0xE0]6)-linkage ratio was between about 0.2 and about 6 (e.g., 0.2-6).  
A α-(1[Wingdings font/0xE0]3)-/α-(1[Wingdings font/0xE0]6)-linkage ratio of about 6 equates to about 86% α-(1[Wingdings font/0xE0]3) linkages to about 14% α-(1[Wingdings font/0xE0]6)-linkages. 
PTFE or silicone as taught by Cormier reads on a substrate as claimed in claim 38.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 40, the method as taught by Cormier is the same method as claimed in claim 40 and therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the method as taught by Cormier can take place before a printing operation. 

Claims 20, 23-28, 31-36, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al (US20160326268) in view of O’Brien (7000000). 
Cormier, abstract, teaches films composed of nanoparticles composed of water insoluble glucans. 
Cormier, paragraph 27 of the PGPUB, teaches the nanoparticles suspension prepared by homogenization was poured into a non-stick container (PTFE or silicone) and allowed to air dry in a dust free environment.

PTFE or silicone as taught by Cormier reads on a substrate as claimed in claim 20. 
Although Cormier teaches unmodified alpha-glucans, Cormier does not teach a specific type of unmodified alpha-glucan. 
O’Brien, col. 2 lines 57-64, teaches one of the surprising aspects of the present invention, it has now been found that a polymer comprising hexose units, wherein at least 50% of the hexose units within the polymer are linked via an α-(1[Wingdings font/0xE0]3) glycoside linkage, can form a liquid crystalline solution when a sufficient amount of the polymer is dissolved in a solvent or in a mixture comprising a solvent. 
O’Brien, col. 4 lines 10-20, teaches the polymer can further comprise monomer units linked by a glycoside linkage other than α -(1[Wingdings font/0xE0]3), such as α-(1[Wingdings font/0xE0]4), α-(1[Wingdings font/0xE0]6), β-(1[Wingdings font/0xE0]2), β-(1[Wingdings font/0xE0]3), β-(1[Wingdings font/0xE0]4) or β-(1[Wingdings font/0xE0]6) or any combination thereof. At least 50% of the glycoside linkages in the polymer are an α -(1[Wingdings font/0xE0]3) glycoside linkage. Preferably, substantially all of the linkages are α -(1[Wingdings font/0xE0]3) glycoside link ages, and most preferably all of the hexose units in the polymer are linked by an α -(1[Wingdings font/0xE0]3) glycoside linkage. By “substantially all” is meant at least 90%.

O’Brien, col. 2, teaches it is desirable to form new structural polysaccharides through processes such as enzymatic synthesis or through genetic modification of microorganisms or plant hosts and fibers made from such new polysaccharides that retain the desirable features of biodegradability, renewable resource-based feedstocks and low cost.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a polymer comprising comprise monomer units linked by a glycoside linkage wherein at least 90% of the hexose units within the polymer are linked via an α-(1[Wingdings font/0xE0]3) glycoside linkage as taught by O’Brien as the insoluble alpha glucan as taught in Cormier as the polymer as taught by O’Brien as this polymer has utility as films and also retains the desirable features of biodegradability, renewable resource-based feedstocks and low cost. 
The substrate comprising a layer of a coating composition comprising water insoluble glucans as taught by the references is the same composition as claimed in claim 20 and therefore it would be expected that the layer of the coating composition as taught by the references would have an average pore volume in the range of .1 to .5 milliliters/gram as claimed in claim 20. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 23, Cormier teaches a non-stick container (PTFE or silicone). PTFE and silicone are both polymers. 

Regarding claim 24, the substrate comprising a layer of a coating composition comprising water insoluble glucans as taught by the references is the same composition as claimed in claim 20 and therefore it would be expected that the layer of the coating composition as taught by the references would have an average pore volume in the range of .12 to .45 milliliters/gram as claimed in claim 24.

Regarding claims 25-26, O’Brien, col. 3 lines 59-62, teaches the polymer used to form the polysaccharide fiber of the present invention possesses a number average degree of polymerization of at least 100 and can range up to about 5,000.

Regarding claims 27-28, O’Brien, col. 4 lines 10-20, teaches preferably, substantially all of the linkages are α -(1[Wingdings font/0xE0]3) glycoside link ages, and most preferably all of the hexose units in the polymer are linked by an α -(1[Wingdings font/0xE0]3) glycoside linkage. By “substantially all” is meant at least 90%.


Polyvinyl alcohol as taught by Cormier is the same compound as claimed in claims 30 and 31 and therefore it would be expected that the polyvinyl alcohol as taught by Cormier can act as a binder. 

Regarding claims 32-34, Cormier, paragraph 33 of the PGPUB, teaches the concentration of dispersed glucan used was limited only by what was passable through the homogenizer, which in our case was roughly 5% solid content by weight. 

Regarding claim 35, the references teach a coating composition free of starch or hydroxyl alkyl starch. 

Regarding claim 36, Cormier, paragraph 33 of the PGPUB, teaches the purified water-insoluble glucan was suspended in water at room temperature, and once complete hydration/dispersion was achieved, homogenization of the water-insoluble glucan was evaluated at pressures of 35, 70 and 200 MPa using an Avestin Emulsiflex-C5 high pressure homogenizer.
Homogenized water insoluble glucan as taught by Cormier reads on an aqueous coating composition as claimed in claim 36. 


Cormier, paragraph 27 of the PGPUB, teaches the nanoparticles suspension prepared by homogenization was poured into a non-stick container (PTFE or silicone) and allowed to air dry in a dust free environment.
Cormier, paragraph 21 of the PGPUB, teaches we have produced nanoparticles through the use of high-pressure homogenization of water-insoluble glucans, which have significant utility on their own or as precursors to new materials. To our knowledge, these are the first and only examples of nanoparticles made from unmodified alpha-glucans. 
PTFE or silicone as taught by Cormier reads on a substrate as claimed in claim 38.
Although Cormier teaches unmodified alpha-glucans, Cormier does not teach a specific type of unmodified alpha-glucan. 
O’Brien, col. 2 lines 57-64, teaches one of the surprising aspects of the present invention, it has now been found that a polymer comprising hexose units, wherein at least 50% of the hexose units within the polymer are linked via an α-(1[Wingdings font/0xE0]3) glycoside linkage, can form a liquid crystalline solution when a sufficient amount of the polymer is dissolved in a solvent or in a mixture comprising a solvent. 
O’Brien, col. 4 lines 10-20, teaches the polymer can further comprise monomer units linked by a glycoside linkage other than α -(1[Wingdings font/0xE0]3), such as α-(1[Wingdings font/0xE0]4), α-(1[Wingdings font/0xE0]6), β-(1[Wingdings font/0xE0]2), β-(1[Wingdings font/0xE0]3), β-(1[Wingdings font/0xE0]4) or β-(1[Wingdings font/0xE0]6) or any combination thereof. At least 50% of the glycoside linkages in the polymer are an α -(1[Wingdings font/0xE0]3) glycoside linkage. Preferably, 
O’Brien, col. 1 lines 63-65, teaches it is highly desirable to discover other polysaccharides having utility as films, fibers or resins because of their widespread importance in the global ecosystem.
O’Brien, col. 2, teaches it is desirable to form new structural polysaccharides through processes such as enzymatic synthesis or through genetic modification of microorganisms or plant hosts and fibers made from such new polysaccharides that retain the desirable features of biodegradability, renewable resource-based feedstocks and low cost.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a polymer comprising comprise monomer units linked by a glycoside linkage wherein at least 90% of the hexose units within the polymer are linked via an α-(1[Wingdings font/0xE0]3) glycoside linkage as taught by O’Brien as the insoluble alpha glucan as taught in Cormier as the polymer as taught by O’Brien as this polymer has utility as films and also retains the desirable features of biodegradability, renewable resource-based feedstocks and low cost. 
The method of forming a layer of a coating composition as taught by the references is the same composition as claimed in claim 38 and therefore it would be expected that the layer of the coating composition as taught by the references would 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 40, the method as taught by the references is the same method as claimed in claim 40 and therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the method as taught by the references can take place before a printing operation. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al (US20160326268) as applied to claim 20 and further in view of Geremia et al (WO2013163230). 
Although Cormier teaches a suspension composed of nanoparticles composed of water insoluble glucans, Cormier does not teach the suspension comprising a pigment. 
Geremia teaches bio-based polymers. 
Geremia, page 16, teaches as used herein, the terms "plastic" and "plastics" refer to any synthetic or semi synthetic organic solid that is moldable. In many instances, a plastic contains one or more organic polymers, such as a homopolymer or heteropolymer. These polymers can have a backbone chain with repeating monomer 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a pigment as taught by Geremia into the suspension as taught by Cormier as this is a common additive to a moldable solid and further bring color to the suspension. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al (US20160326268) in view of O’Brien (7000000) as applied to claim 20 and further in view of Geremia et al (WO2013163230). 
Although Cormier teaches a suspension composed of nanoparticles composed of water insoluble glucans, Cormier does not teach the suspension comprising a pigment. 
Geremia teaches bio-based polymers. 
Geremia, page 16, teaches as used herein, the terms "plastic" and "plastics" refer to any synthetic or semi synthetic organic solid that is moldable. In many instances, a plastic contains one or more organic polymers, such as a homopolymer or heteropolymer. These polymers can have a backbone chain with repeating monomer units, and optionally, functional groups attached to the backbone as side chains. Attachment can be directly to the backbone or through a linker as described herein. In 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a pigment as taught by Geremia into the suspension as taught by the references as this is a common additive to a moldable solid and further bring color to the suspension. 
Allowable Subject Matter
Claims 21-22, 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the references teach the substrate is a non-stick container such as PTFE or silicone polymers, the references do not teach the substrate to be a cellulosic substrate, or a paper, paperboard, cardboard or corrugated board substrate as claimed in claims 21-22 and 39. 
Although the references teach an aqueous carrier, the references do not teach the aqueous carrier comprising less than or equal to 60% by weight of the total weight of the aqueous coating composition as claimed in claim 37. 

Response to Arguments
Applicant’s arguments, filed 4/15/2021, with respect to the rejection(s) of claim(s) 1-20 under Lee in view of Payne have been fully considered and are persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140087431 teaches glucosyltransferase enzymes for production of glucan polymers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/21/21